 
 
IV 
111th CONGRESS
1st Session
H. RES. 906 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2009 
Mr. Lewis of Georgia (for himself, Mr. Johnson of Georgia, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing the sense of the House of Representatives to encourage continued investment to complete the development of an HIV/AIDS vaccine for the United States. 


Whereas HIV affects the entire globe and comes in a variety of subtypes;
Whereas the United States is leading global efforts to combat the HIV/AIDS pandemic through its $15,000,000,000 Global Fund to Fight AIDS, Tuberculosis and Malaria, which do not address the United States strain of the virus, Clade B;
Whereas Clade B is the predominant subtype in the United States where the estimated number of new HIV infections in adults and adolescents in 2006 was 56,300, the overall rate of new HIV infections was 22.8 cases per 100,000 population;
Whereas in 2007, the estimated rate of people who have progressed from HIV to AIDS in the United States was 11.9 cases per 100,000 population;
Whereas from 2004 through 2007, the estimated number of newly diagnosed HIV/AIDS cases in the United States increased among all races and ethnicities, with African-Americans accounting for 51 percent of all new HIV/AIDS cases diagnosed in 2007;
Whereas from 2004 through 2007, the estimated number of newly diagnosed HIV/AIDS cases increased approximately 18 percent among males and 8 percent among females, and males accounted for 74 percent of all HIV/AIDS cases among adults and adolescents in 2007;
Whereas of the HIV infections diagnosed in 2006 in the 34 States with confidential name-based HIV reporting, 36 percent progressed to AIDS within 12 months after the HIV infection was diagnosed;
Whereas at the end of 2007, the AIDS prevalence rate among adults and adolescents in the United States was estimated at 185.1 per 100,000 with the highest prevalence rate in Washington, DC, estimated at 1,750.6 per 100,000 population;
Whereas through 2007, a total of 1,030,832 persons in the United States and dependent areas had been reported as having AIDS since the epidemic began;
Whereas each year, more than 14,000 people with AIDS die in the United States;
Whereas President Obama has pledged to develop and implement a comprehensive national HIV/AIDS strategy that will include a focus on reducing HIV incidence;
Whereas there are few alternatives for preventing HIV transmission other than abstinence, education, circumcision, and condoms;
Whereas in 2002, the total aggregate lifetime cost of illness for people in the United States newly diagnosed with HIV was estimated to be $36,400,000,000;
Whereas it is estimated that patients on antiretroviral therapy have direct, individual medical costs averaging $230,044, based on an estimated life expectancy of 24.4 years after diagnosis;
Whereas in FY 2007, alone, the cost to the Federal Government for programs to care for people living with HIV/AIDS in the United States was $13,200,000,000;
Whereas as with commonly used vaccines such as polio, if the population were vaccinated for HIV, over time, the disease would decrease in prevalence to the point where it could be essentially eradicated;
Whereas an HIV vaccine could be used to protect individuals from developing AIDS or used to treat people already infected with HIV to prevent the disease from progressing to AIDS;
Whereas there are three HIV/AIDS vaccines, out of approximately 100 original vaccine candidates that were part of the Phase 1 protocols undertaken by the NIH-funded HIV Vaccine Trials Network (HVTN) that are presently in clinical testing at the Phase 2 level and beyond;
Whereas two of the vaccines that were part of the Phase 1 protocols undertaken by HVTN are viable candidates for preventing the United States strain of HIV infection from progressing to AIDS;
Whereas in 2009, the results of a clinical trial conducted in Thailand indicated that an AIDS vaccine was safe and reduced the chance of infection by 31 percent; and
Whereas despite the failure of other HIV/AIDS vaccines, the testing of the remaining two vaccines which hold promise for preventing the United States strain of the AIDS virus should be encouraged by public and private sectors: Now, therefore, be it 
 
That the House of Representatives strongly encourages domestic efforts in the public and private sectors to invest in and complete the development of a vaccine for the United States strain of the HIV/AIDS virus, Clade B.  
 
